Title: To Thomas Jefferson from Samuel Hanson, 12 March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town, March 12th. 1801

You were so obliging as to say that my Commission, as Notary-Publick of Washington County, should be made out. I beg leave to state that sundry instruments of writing have been put into my hands requiring Notareal Acts—and, among these, several promissory Notes for Protest. unfortunately for the present suspension of the Office, this last kind is supposed to admit of no delay, from an Opinion, generally prevalent, that a note must be protested in the last day of grace in order to bind the Endorser.
In this state of the business, you will, I trust, excuse the present intrusion upon your attention, occupied, as it is, by more important concerns.
with perfect respect, I am Sir, Your most obedt

S Hanson of Saml

